DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 08/02/2021 has been entered.  Claims 1-2, 4-11, 13-14, and 26 remain pending in the application.  Claims 3, 12, 15-25, and 27 have been canceled.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Roberto Fernandez on 08/09/2021.  
The application has been amended as follows: 
Please cancel claims 15-18, 20-25, and 27.  

Allowable Subject Matter
Claims 1-2, 4-11, 13-14, and 26 are allowed.

The instant claims are to a system comprising: a controller; an excavation machine coupled to the controller.  The excavation machine comprises an excavator configured to selectively remove material from a component, so as to form an excavation.   The system further comprises a pretreating machine coupled to the controller.  The pretreating machine comprises a pretreater structured to form an interface layer on the excavation via a thermal spray propelled from the pretreater.   The system further comprises an additive manufacturing machine coupled to the controller.  The additive manufacturing machine comprises a material feed configured to selectively provide a first amount of material on the interface layer; and a forming beam configured to substantially melt the first amount of material- so as to form a first layer of a first material deposit on the interface layer.  
The closest prior art is U.S. Patent Application Publication No. 2016/0273114 to Hongoh ("Hongoh"), Non-Patent Literature "Additive Manufacturing Technologies, Rapid Prototyping to Direct Digital Manufacturing" by Gibson et al. ("Gibson") as set forth in the Final Rejection mailed 06/01/2021.  Applicant argues that independent claim 1 recites an "excavation machine," a "pretreating machine," and an "additive manufacturing machine" (remarks, page 9). Applicant argues that Hongoh, Gibson, and Auxier do not, alone or in any proper combination, disclose, teach, or suggest an "excavation machine coupled to the controller, the excavation machine comprising an excavator configured to selectively remove material from a component so as to form an excavation," a "pretreating machine coupled to the controller, the pretreating machine comprising a pretreater structured to form an interface layer on the excavation via a 
The references do not teach or suggest a controller; an excavation machine coupled to the controller, a pretreating machine coupled to the controller, and an additive manufacturing machine coupled to the controller.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REBECCA JANSSEN/Primary Examiner, Art Unit 1733